               Case 1:20-cv-03448-RA Document 31 Filed 03/02/21 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 3/2/2021

 MANUEL IYAHEN,

                              Plaintiff,
                                                               No. 20-CV-3448 (RA)
                         v.
                                                                       ORDER
 CITY OF NEW YORK, et al.,

                              Defendants.


RONNIE ABRAMS, United States District Judge:

         On May 3, 2020, Plaintiff Manuel Iyahen brought this action pursuant to 42 U.S.C. § 1983

principally alleging false arrest, fabrication of evidence and malicious prosecution. In accordance with

Local Civil Rule 83.10 (the “1983 Plan”), the parties were ordered to participate in the Southern District

of New York's mediation program. In a letter dated January 15, 2021, the parties indicated that

mediation had taken place on January 4, 2021 and that the parties intended to have a second round of

mediation after engaging in additional discovery. The Court directed the parties to file a letter

updating the Court on the status of mediation by no later than February 28, 2021.

         The Court has not since heard from the parties. No later than March 8, 2021, the parties shall

file a letter updating the Court on the status of mediation.

SO ORDERED.

Dated:      March 2, 2021
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
